In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-16-00102-CR


                          MATTHEW CHICO JEFFRIES, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 181st District Court
                                       Randall County, Texas
                   Trial Court No. 25,555-B, Honorable John B. Board, Presiding

                                          August 12, 2016

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Matthew Chico Jeffries, entered a plea of guilty to the offense of

assault on a family member1 pursuant to a plea agreement. As agreed to, the trial court

found the evidence sufficient to find appellant guilty of the indicted offense but did not

enter a finding of guilt. Instead, the trial court placed appellant on deferred adjudication

community supervision for a period of five years. Thereafter, the State filed an original




       1
           See TEX. PENAL CODE ANN. § 22.01(a), (b)(2) (West Supp. 2015).
and amended motion to revoke appellant’s community supervision and adjudicate him

guilty of the indicted offense.


       At the hearing on the State’s amended motion to adjudicate, appellant entered

pleas of “True” to four of the allegations contained in the State’s amended motion. The

trial court found that the allegations were “True” and convened a hearing on the issue of

punishment.     After receiving the evidence regarding punishment, the trial court

sentenced appellant to serve seven years in the Institutional Division of the Texas

Department of Criminal Justice.      Appellant has appealed the trial court’s judgment

adjudicating him guilty and the punishment assessed. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a motion to acquire a copy of the

record to use in preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014). Appellant has filed no response.

                                             2
        By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.


                                                           Mackey K. Hancock
                                                               Justice



Do not publish




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3